Citation Nr: 1609937	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, September 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefits sought on appeal.  The Veteran timely appealed the July 2007 decision denying the claims for hearing loss and tinnitus, and the Board denied those claims in a December 2014 decision.  The Veteran appealed that denial to the United State Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2015 Joint Motion for Remand, the Court vacated and remanded the Board's December 2014 denial of the Veteran's claims for service connection for hearing loss and tinnitus.  

In a September 2013 rating decision, the RO denied service connection for ischemic heart disease.  In a December 2013 rating decision, the RO denied service connection for sleep apnea and entitlement to a temporary total disability rating due to convalescence pursuant to 38 C.F.R. § 4.30.  In February 2014, the Veteran expressed disagreement with the RO's decision.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  The Veteran chose a Decision Review Officer review and that matter is being processed.  It is not ripe for appellate review and will not be considered by the Board at this time.   

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing has been associated with the Veteran's claims file.



REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Medical Center (VAMC) in Houston, Texas.  Records in the file specifically document treatment from care providers at facilities associated with the Houston VAMC, dated most recently in September 2013.  However, no records for the period more recent than September 2013 from the Houston VAMC are present in the record.  

The Veteran underwent VA examination in August 2011, at which time the examiner acknowledged the Veteran's right ear hearing loss at 4,000 Hertz at service entrance as well as his report of having experienced both hearing loss and tinnitus since service.  She diagnosed him with hearing loss and tinnitus but offered a negative etiological opinion, stating that the right ear hearing loss was a pre-existing condition that showed "no significant progression of the sensitivity loss at the affected frequency" either during or since service.  The examiner further found that the Veteran's left ear hearing loss was "not indicative of a noise-induced etiology" but was instead due to the "effects of aging."  She also concluded that his tinnitus is unrelated to military noise exposure, attributing it instead to "the same factors that are responsible for the current hearing loss."  However, as noted in the Joint Motion, in her opinion the examiner did not consider the etiology of the Veteran's current right ear hearing loss at frequencies other than the 4,000 Hertz.  Further, the examiner attributed the Veteran's left ear hearing loss to the aging process and attributed his tinnitus to the same causes as his hearing loss.  However, the parties to the Joint Motion indicate that this conclusion appears to contradict the examiner's earlier statement that the Veteran's tinnitus began while he was still on active duty.

In accord with the Joint Motion, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed hearing loss and tinnitus.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5103A (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Houston VAMC any available medical records not currently of record pertaining to the Veteran's treatment from September 2013 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  Any other sources of VA treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for VA examination and advise him that failure to appear for any examination, without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

A qualified audiologist must review the Veteran's claims file and test results, examine the Veteran, and provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his hearing loss and tinnitus are related to his time in service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically provide an opinion regarding his right ear hearing loss both at 4,000 Hertz, which was noted to display hearing loss at service entrance, and at frequencies other than 4,000 Hertz.  The examiner must also provide an opinion concerning the etiology of the Veteran's tinnitus that considers his consistent statements that he first noticed ringing in his ears in service.  In rendering such opinion, the examiner must attempt to reconcile the August 2011 VA examiner's statement that the Veteran's tinnitus is likely attributable to the same non-service-related factors that caused his hearing loss with the Veteran's contentions regarding in-service onset, which would suggest that the aging process is not to blame for his current tinnitus.  

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any claim is denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




